DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed October 16, 2019.  Currently, claims 1, 11, 19-23, 27, 30, 32, 35, 43-45, 64, 65, 76, 84, 92, 105 are pending.  Claims 76, 84, 92 have been withdrawn as drawn to non-elected subject matter. 
	

Election/Restrictions
Applicant's election with traverse of Group I, and the combination of  CST3, HK3, MGST1, RAB13, RETN, S100A12, Claims 1, 11, 19-23, 27, 30, 32, 35, 43-45, 64, 65, 105,  in the paper filed October 16, 2019 is acknowledged.
Applicant's traversed the restriction because Claim 65 was omitted inadvertently from a group. Claim 65 will be examined in Group I.  
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is continuation of 15/124,333, filed September 7, 2016 which is a 371 of PCT/CA2015/000160, filed March 13, 2015 and claims priority to provisional 61/953,458, filed March 14, 2014.

Drawings
Figure 7 is all black.  The specification teaches the figure is a heat map with lightest and darkest shading representing relatively large and relatively small changes in expression.  Figure 7 does not illustrate this.  Applicant is reminded no new matter may be added.  

Improper Markush Grouping
Claims 1, 11, 19-23, 27, 30, 32, 35, 43-45, 64, 65, 105 are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine.   (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166).  This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719–20 (CCPA 1980).  A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use.  Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent.  MPEP §803.02 further states “when the 
Here the method claims recite a set of genes in Markush format.  
 	The recited alternative species in the groups set forth here do not share a single structural similarity, as each different gene that could be detected is itself located in a separate region of the genome and has its own structure.  Not all of the genes are similarly related to sepsis.  Some of the genes are over expressed and other genes are under expressed (see Claim 19, for example).  The genes are disclosed as having in common that they are related to sepsis and can be used in methods related to detecting risk for sepsis, but it is not clear from their very nature as genes that all of them possess this property, as all genes have not been disclosed to possess this property. The only structural similarity present is that all genes are inhabited on the genome. The fact that the genes comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being predictive of sepsis. 
 	Following this analysis, the claims are rejected as containing an improper Markush grouping.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 11, 19-23, 27, 30, 32, 35, 43-45, 64, 65, 105 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. 
	The unpatentability of abstract ideas was recently confirmed by the U.S. Supreme Court. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Bilski v. Kappos, 561 U.S. 593, 601 (2010).  
	The unpatentability of laws of nature was recently confirmed by the U.S. Supreme Court in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71 (2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Dia-mond v. Diehr, 450 U.S. 175, 185 (1981); see also Bilski v. Kappos, 561 U.S. at 601 (2010).   The Supreme Court does acknowledge that it is possible “to transform an Mayo, 566 U.S. at 72 (quoting Gottschalk, 409 U.S. at 71–72). In Mayo, the Court found that “[i]f a law of nature is not patentable, the neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself." 566 U.S. at 77.  Additionally, “‘conventional or obvious’ ‘[pre]-solution activity’ is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law.” Id. at 79 (quoting Flook, 437 U.S. at 590); see also Bilski, 561 U.S. at 593 (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’”) (quoting Diehr, 450 U.S. at 191–192). 
	The unpatentability of natural products was recently reconfirmed by the Supreme Court in Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, (2013).
	In Alice Corp., the Supreme Court reiterated the two-step test it devised in Mayo to determine patent eligibility for claims: “First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?’ To answer that question, we consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” 134 S. Ct. at 2355 (citing and quoting 566 U.S. at 72-73, 76-78). 


Question 1
The claimed invention is directed to a process that involves a natural principle and a judicial exception.
	
	Question 2A	
The claims are taken to be directed to an abstract idea, a law of nature and a natural phenomenon.  
Claim 1 is directed to “a method of detecting an endotoxin tolerance signature gene signature in a biological sample obtained from a subject suspected of having sepsis...” by detecting in a biological sample a level of expression for each of the elected genes, namely CST3, HK3, MGST1, RAB13, RETN, S100A12 wherein an endotoxin tolerance signature gene signature is detected when the sample gene signature is different from a reference gene signature.   
Claim 1 is directed to a process that involves the judicial exceptions of an abstract idea (i.e. the abstract steps of “determining the level of expression of Endotoxin Tolerance Signature genes”, “comparing the sample gene signature with a reference gene signature”).  
Claim 30 is similarly directed to abstract ideas of Claim 1 since Claim 30 depends on Claim 1.  Claim 30 also recites a law of nature/natural phenomenon (i.e. the 
Claim 65 is directed to a method for identifying a candidate agent for the treatment of sepsis by contacting an endotoxin tolerant cell with a test agent, determining the expression level of the elected 6 genes and selecting the test agent as a candidate for treatment of sepsis when the expression signature substantially corresponds with the reference signature.  The selection of a test agent is an abstract mental step.  

The claims require determining in a biological sample the expression level of 6 elected genes, namely CST3, HK3, MGST1, RAB13, RETN, and S100A12.  The determining step is an abstract idea.  The specification teaches data is derived from published analyses (see para 216).  The specification also teaches using downloaded published datasets (see page 62, Figure 2).  The manipulation of data is an abstract idea.  The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).  As broadly recited the detecting step may be accomplished mentally by looking at data from a database or reviewing a report 
The claims are also directed to methods of comparing expression levels to a reference level.   The comparing of data is an abstract mental step.  
Applicant’s attention is directed to the Association for Molecular Pathology (AMP) and ACLU v. USPTO and Myriad Genetics (Fed. Cir. 2012)) wherein it is stated at 56-57:
We renew our conclusion that Myriad’s claims to “comparing” or “analyzing” two gene sequences fall out-side the scope of § 101 because they claim only abstract mental processes. See Benson, 409 U.S. at 67 (“Phenomena of nature, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). The claims recite, for example, a “method for screening a tumor sample,” by “comparing” a first BRCA1 sequence from a tumor sample and a second BRCA1 sequence from a nontumor sample, wherein a difference in sequence indicates an alteration in the tumor sample. ’001 patent claim 1. This claim thus recites nothing more than the abstract mental steps necessary to compare two different nucleotide sequences: one looks at the first position in a first sequence; determines the nucleotide sequence at that first position; looks at the first position in a second sequence; determines the nucleotide sequence at that first position; determines if the nucleotide at the first position in the first sequence and the first position in the second sequence are the same or different, wherein the latter indicates an alteration; and repeats the process for the next position.
Additionally, in University of Utah Res. Foundation v. Ambry Genetics Corp.(Fe6 Cir, 2014), the Court held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to ‘“transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quotingMayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of 

Furthermore, Claims 30 and 65 recite a correlation that preexists in the subject which is an unpatentable phenomenon.  The association between the expression level of each of the elected genes, namely CST3, HK3, MGST1, RAB13, RETN, and S100A12 and risk of sepsis or a candidate for treatment for sepsis is a law of nature/natural phenomenon.  The "wherein" clause in Step 30 which tells users of the process to predict the endotoxin tolerance signature gene signature in the sample, amounts to no more than an "instruction to apply the natural law".  This wherein clause is no more than a mental step.  Even if the step requires something more such as to verbalize the discovery of the natural law, this mere verbalization is not an application of the law of nature to a new and useful end.  The wherein clause does not require the process user to do anything in light of the correlation.  The wherein clause fails to provide the “practical assurance” sought by the Prometheus Court that the “process is more than a drafting effort designed to monopolize the law of nature itself.”    
In Claim 65, the association between expression levels of the 6 elected genes and identifying the candidate agent for the treatment of sepsis is a natural law.  The response of the expression levels of the genes to a candidate agent is a law of nature.  

Question 2A Prong II
The exception is not integrated into a practical application of the exception.  

With regard to Claim 30, the claim is directed to determining whether the subject has sepsis or is at risk of developing sepsis or organ failure.  The claims also provides a conditional treatment steps.  “If” the subject is not determined to have sepsis this administering step is not required.  Thus, this is not an integration of the exception into a practical application.  Thus, the claim is “directed to” the exception. 
With regard to Claim 65, the only additional step aside for the judicial exceptions recited in the claims is directed to contacting an endotoxin tolerant cell with a test agent.  This is not an integration of a practical application of the exception.  As noted in Mayo the pre-solution administration of a drug was not found to be an additional element to render the claims patent eligible.  
Accordingly, the claims are directed to judicial exceptions.

Question 2B
The second step of Alice involves determining whether the remaining elements, either in isolation or combination with the other non patent ineligible elements, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). 
The claims are not sufficiently defined to provide a method which is significantly more from a statement of a natural principle for at least these reasons:

The determining step is a mere data gathering step that amounts to extra solution activity to the judicial exception.  It merely tells the users of the method to determine the level of expression of a sample without further specification as to how the sample should be analyzed.   The claim does not recite a new, innovative method for such determination.  The detecting step essentially tells users to determine the level of expression for each of the elected genes, namely CST3, HK3, MGST1, RAB13, RETN, and S100A12 through whatever known processes they wish to use.  
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 112- Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1, 11, 19, 22-23, 27, 30, 32, 35, 43, 64, 65, 105  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 requires the reference gene signature represents a standard level of expression of each of the plurality of genes.  It is unclear what standard is used.  The standard level in patients with sepsis, a median level in the patients, the mean level in the patients, the highest value?  The metes and bounds of the claims are indefinite.  
Claims 65 and 105 are indefinite over the recitation “the reference signature” because the claim does not provide a reference signature.  “The reference signature” lacks proper antecedent basis.  
Claim 65, 105 are indefinite over the recitation substantially corresponds because substantially is a relative term.   The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1, 11, 19-23, 27, 30, 32, 35, 43-45, 64 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calvano et al. (Nature, Vol. 437, Vol. 13, pages 1032-1037, October 2005).
Calvano teaches a method of detecting gene expression of the elected combination of genes, namely CST3, HK3, MGST1, RAB13, RETN, and S100A12 in a biological sample.  Calvano samples 8 healthy male and female subjects who were administered endotoxin (page 1036, col. 2).  Blood samples were collected before endotoxin infusion, and at 2, 4, 6, 8, 24 hours after infusion.  Cellular RNA was isolated, cRNA synthesis was performed and hybridized onto Hu133A and Hu133B and Affymetrix Human Genome U133 Plus 2.0 oligonucleotide arrays (Affymetrix)(page 
One particular example of expression of the CST3 gene (230343_at) in the GEO GSE3284 is illustrated below.  It illustrates different expression levels and a comparison. 

    PNG
    media_image1.png
    307
    615
    media_image1.png
    Greyscale

Expression values for each of the other elected genes may be similarly obtained on the GEO website.  
With respect to Claim 30, the claim only requires treating when the subject has sepsis.  This is conditional.  If there is no difference between the gene signature and the .  

Claim(s) 1, 11, 19, 22-23, 27, 30, 32, 35, 43, 64 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pena et al. (J. of Immunology, Vol. 186, May 15, 2011).  
Pena teaches a method of detecting gene expression of the elected combination of genes, namely CST3, HK3, MGST1, RAB13, RETN, and S100A12 in a biological sample.  Pena teaches MNCs were isolated from venous blood collected from healthy volunteers.  Pena teaches including endotoxin tolerance in cells using LPS (see Figure 1, page 2, col. 2).  RNA was isolated and analyzed.  Pena teaches complete microarray data from Illumina HumanRef-8 v3.0 expression beadchip has been deposited in the GEO public database (accession number GSE22248).  The data includes information for each of the elected genes.  Thus, Pena inherently detects the level of expression for each of the elected genes. Pena teaches detecting differentially expressed genes which requires a comparison.  A comparison was inherently performed.  Pena teaches analysis of upregulated genes.  The claims do not require detecting any particular express levels for the CST3, HK3, MGST1, RAB13, RETN, and S100A12.  
One particular example of expression of the CST3 gene (ILMN_1800354)  in the GEO GSE222248 is illustrated below.  It illustrates different expression levels and a comparison. 

    PNG
    media_image2.png
    316
    463
    media_image2.png
    Greyscale


With respect to Claim 30, the claim only requires treating when the subject has sepsis.  This is conditional.  If there is no difference between the gene signature and the reference, no treatment is required.  Pena does not identify any difference between the sample gene signature and a reference gene for the elected genes, therefore, no administration step is required.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 65, 105 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aird et al.  (US 2013/0316337, November 28, 2013) in view of Pena et al. (J. of Immunology, Vol. 186, May 15, 2011).  
Aird teaches a method for screening compounds for identification of candidates for treatment (page 10, Example 3).  Aird teaches screening assays to identify compounds that may be useful in the treatment of sepsis (par 116).  The screening assays may involve high-throughput techniques carried out on cultured cells or non-human organisms (par 117).  Aird teaches screening for candidate compounds may be added at varying concentrations to the culture medium of cells expressing genes.  Gene expression is then measured by probes.  The level of gene expression in the presence of the candidate compound is compared to the level measured in a control medium lacking the candidate molecule.  Such molecules that alter expression may be used for example as therapeutic for an inflammatory response (e.g., sepsis) (para 118).  

However, Pena teaches a method of detecting gene expression of the elected combination of genes, namely CST3, HK3, MGST1, RAB13, RETN, and S100A12 in a biological sample.  Pena teaches MNCs were isolated from venous blood collected from healthy volunteers.  Pena teaches including endotoxin tolerance in cells using LPS (see Figure 1, page 2, col. 2).  RNA was isolated and analyzed.  Pena teaches complete microarray data from Illumina HumanRef-8 v3.0 expression beadchip has been deposited in the GEO public database (accession number GSE22248).  The data includes information for each of the elected genes.  Thus, Pena inherently detects the level of expression for each of the elected genes. Pena teaches detecting differentially expressed genes which requires a comparison.  A comparison was inherently performed.  Pena teaches analysis of upregulated genes.  The claims do not require detecting any particular express levels for the CST3, HK3, MGST1, RAB13, RETN, and S100A12.  
Therefore, it would have been prima facie obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the compound screening method of Aird with the high throughput microarray screening method of Pena.  The ordinary artisan would have been motivated to have analyzed the large number of genes on the array used by Pena for changes relative to particular compounds.  Aird teaches compounds may be screened for sepsis. Thus, identifying 

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        April 28, 2021